On the Merits.
Appellant was. indicted as an accessory to the crime of forgery, the charge being that he had procured Otto Kirkland to forge-the signature of E. M. Jackson to a check on the Bank of Clinton. Defendant was not represented by counsel when his case was called for trial, and the court appointed an attorney to represent him. The attorney then held a brief conference with defendant, and learned that there was an important witness, living in another parish, who had not been summoned. The attorney therefore asked for a continuance or postponement of the trial, which was refused. Defendant was then tried and convicted and sentenced to imprisonment in the penitentiary.
[2] The absent witness referred to was a bank cashier, who, it was alleged, would have testified that the exact amount of the check, $2S5, was deposited by Otto Kirkland to his own credit, and that defendant did not receive any of the proceeds of the check, as far as the bank’s records showed. The main reason given by the judge for refusing to postpone the trial was that the testimony of the bank cashier would have been irrelevant and immaterial. Our opinion is that the testimony would have been relevant and material, especially if the case was one of circumstantial evidence. The object was to show, as far as the proof would show, that defendant did not derive any benefit from the forgery, and therefore must not have had any motive for procuring it.
[3] It is said in the per curiam that defendant was represented by counsel when he was put into jail, and that no reason was given for the attorney’s withdrawal from the case. That is a matter of no importance, because it is conceded that, if the attorney was ever employed, he had withdraw^ from the case, and- that defendant was not represented by an attorney when his ease was called for trial.
[4] The trial was had on the fifth day after the grand jury reported a true bill. The only request for a postponement was that which was asked for when the attorney was appointed to represent defendant. It does not appear, and is not contended, that a postponement of the trial would have caused serious delay or interference in the administration of justice. It is not at all certain that the refusal of it did not cause injustice. Our opinion is that the request for a continuance or postponement should have been granted.
The verdict and sentence appealed from are annulled, and it is ordered that the case bo remanded to the district court for a new trial. -